DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2021 has been entered.

Status of Claims and Other Notes
Claim(s) 1–4 and 9 is/are pending.
Claim(s) 5–8 is/are canceled.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0127266 A1.

Specification
The abstract of the disclosure is objected to because it describes that the separator is for an aqueous secondary battery. However, the specification describes that the separator is for a .  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Paragraph [0002] describes that the separator is for an aqueous secondary battery. However, the specification describes that the separator is for a nonaqueous secondary battery (e.g., [0051]–[0060], [0105]).
Appropriate correction is required.

Claim Objections
Claim(s) 2 is/are objected to because of the following informalities:
Claim 2 recites the limitation "wherein the polypropylene-based organic particles are included in an amount of 0.5 to 2 g/m2 into the electrode adhesive layer." Claim 2 should recite the limitation "wherein the polypropylene-based organic particles are included in an amount of 0.5 to 2 g/m2 in the electrode adhesive layer."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–6 and 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Applicants' amendment(s) have overcome the rejection(s) of claim(s) 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claim(s) 1–4 and 9 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 4–10 of copending Application No. 16/660,443, hereinafter Kwack, in view of Sasaki et al. (US 2016/0141581 A1, hereinafter Sasaki).
Regarding claim 1, Kwack discloses a composite separator (CL1/L1) comprising
a porous substrate (CL1/L2), and
an electrode adhesive layer (CL1/L2–3),
characterized in that the electrode adhesive layer includes polypropylene-based organic particles having a melting temperature of 120°C to 180°C and a glass transition temperature of -30°C to 10°C (CL5/L1–3);
the composite separator has a peel strength of 30 to 100 gf/25 mm when the composite separator is stacked on a carbon sheet having a thickness of 200 µm so that the electrode adhesive layer faces the carbon sheet, the composite separator and the carbon sheet are pressed and fused at 4 MPa and 70° C. for 1 second, and then subjected to a 180 degree peel test (CL9/L1–5);
the polypropylene-based organic particles have a weight change rate of less than 50% upon immersion in an electrolyte solution (CL6/L1–2); and
a Gurley permeability satisfies the following Equation 1 and a Gurley permeability change rate (ΔP) (CL1/L7–17) satisfies the following:
G1 ≤ 300 [Equation 1] (CL1/L7–17)
10% ≤ ΔP ≤ 50% [Equation 2] (CL1/L7–17)
wherein ΔP = (G2 − G1)/G1 × 100 (CL1/L7–17),
G2 is a Gurley permeability measured according to ASTM D726 in a state where the composite separator is stacked between two PTFE sheets, the composite separator and the PTFE sheets are pressed and fused at 4 MPa and 70° C, and the PTFE sheets are then removed (CL1/L7–17), and
G1 is a Gurley permeability of the composite separator before fusion (CL1/L7–17),
where a unit of the Gurley permeability is sec/100 cc (CL1/L7–17); 
wherein the weight change rate is measured according to the following Equation 3 upon immersion in an electrolyte solution (CL6/L2–7):
weight change rate = (W2 − W1)/W1 × 100 [Equation 3] (CL6/L2–7)
wherein W2 is a weight of the polypropylene-based organic particles measured after immersion in the electrolyte solution for 3 days (CL6/L2–7), and
W1 is a weight of the polypropylene-based organic particles measured before immersion in the electrolyte solution (CL6/L2–7).
Kwack does not explicitly disclose:
a heat-resistant coating layer formed on both surface of the porous substrate.
Sasaki discloses a composite separator comprising a porous substrate (see separator substrate, [0238]), a heat-resistant coating layer formed on both surface of the porous substrate 
Regarding claim 2, modified Kwack discloses all claim limitations set forth above, but does not explicitly disclose a composite separator:
wherein the polypropylene-based organic particles are included in an amount of 0.5 to 2 g/m2 in the electrode adhesive layer (CL2/L1–3, CL8/L1–2).
Regarding claim 3, modified Kwack discloses all claim limitations set forth above, but does not explicitly disclose a composite separator:
wherein the polypropylene-based organic particles have an average particle size of 0.01 to 0.5 μm (CL1/L5–6).
Regarding claim 4, modified Kwack discloses all claim limitations set forth above, but does not explicitly disclose a composite separator:
wherein the polyolefin-based organic particles are spherical particles (CL4/L1–2).
Regarding claim 9, Kwack discloses an electrochemical device comprising a composite separator (CL10/L1) including:
a porous substrate (CL1/L2), and
an electrode adhesive layer (CL1/L2–3),
characterized in that the electrode adhesive layer includes polypropylene-based organic particles having a melting temperature of 120°C to 180°C and a glass transition temperature of -30°C to 10°C (CL5/L1–3);
the composite separator has a peel strength of 30 to 100 gf/25 mm when the composite separator is stacked on a carbon sheet having a thickness of 200 µm so that the electrode adhesive layer faces the carbon sheet, the composite separator and the carbon sheet are pressed and fused at 4 MPa and 70° C. for 1 second, and then subjected to a 180 degree peel test (CL9/L1–5);
the polypropylene-based organic particles have a weight change rate of less than 50% upon immersion in an electrolyte solution (CL6/L1–2); and
a Gurley permeability satisfies the following Equation 1 and a Gurley permeability change rate (ΔP) (CL1/L7–17) satisfies the following:
G1 ≤ 300 [Equation 1] (CL1/L7–17)
10% ≤ ΔP ≤ 50% [Equation 2] (CL1/L7–17)
wherein ΔP = (G2 − G1)/G1 × 100 (CL1/L7–17),
G2 is a Gurley permeability measured according to ASTM D726 in a state where the composite separator is stacked between two PTFE sheets, the composite separator and the PTFE sheets are pressed and fused at 4 MPa and 70° C, and the PTFE sheets are then removed (CL1/L7–17), and
G1 is a Gurley permeability of the composite separator before fusion (CL1/L7–17),
where a unit of the Gurley permeability is sec/100 cc (CL1/L7–17); 
wherein the weight change rate is measured according to the following Equation 3 upon immersion in an electrolyte solution (CL6/L2–7):
weight change rate = (W2 − W1)/W1 × 100 [Equation 3] (CL6/L2–7)
wherein W2 is a weight of the polypropylene-based organic particles measured after immersion in the electrolyte solution for 3 days (CL6/L2–7), and
W1 is a weight of the polypropylene-based organic particles measured before immersion in the electrolyte solution (CL6/L2–7).
Kwack does not explicitly disclose:
a heat-resistant coating layer formed on both surface of the porous substrate.
Sasaki discloses a composite separator comprising a porous substrate (see separator substrate, [0238]), a heat-resistant coating layer formed on both surface of the porous substrate (see porous membrane, [0242]), and an electrode adhesive layer (see adhesive layer, [0278]) to prevent the shrinkage of the separator (see porous membrane, [0243]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the composite separator of Kwack with the heat-resistant coating layer of Sasaki in order to prevent the shrinkage of the separator.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–4 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.